                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8       MARIA ANGUIANO,                                 Case No.19-cv-02133-VKD
                                                          Plaintiff,
                                   9
                                                                                           ORDER RE DEFENDANT’S MOTION
                                                 v.                                        TO DISMISS AND PLAINTIFF’S
                                  10
                                                                                           MOTION TO REMAND
                                  11       MANN PACKING CO., INC.,
                                                                                           Re: Dkt. Nos. 14, 17
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Defendant Mann Packing Co., Inc. (“Mann Packing”) removed this action to federal court

                                  14   on April 19, 2019. Dkt. No. 1. On May 6, 2019, Mann Packing moved to dismiss the complaint.

                                  15   Dkt. No. 14. On May 17, 2019, plaintiff Maria Anguiano moved to remand the action to state

                                  16   court. Dkt. No. 17. On May 20, 2019, Ms. Anguiano filed a first amended complaint as a matter

                                  17   of course pursuant to Federal Rule of Civil Procedure 15(a)(1)(B). Dkt. No. 19.

                                  18          A plaintiff may amend its pleading once as a matter of course within 21 days of service of

                                  19   a motion under Rule 12(b). Fed. R. Civ. P. 15(a).1 An amended pleading generally supersedes an

                                  20   original pleading. Hal Roach Studios, Inc. v. Richard Feiner and Co., Inc., 896 F.3d 1542, 1546

                                  21   (9th Cir. 1989).

                                  22          Accordingly, the Court denies Mann Packing’s motion to dismiss as moot, and VACATES

                                  23   the hearing scheduled for June 25, 2019. Mann Packing’s deadline to respond to the first amended

                                  24   complaint is June 10, 2019. Fed. R. Civ. P. 12(a)(1)(A), (b). The parties shall advise the Court by

                                  25   May 28, 2019 of their respective views on whether the first amended complaint impacts Ms.

                                  26   Anguiano’s pending motion to remand.

                                  27

                                  28
                                       1
                                        A Rule 12 motion is not a “responsive pleading.” See CRST Van Expedited, Inc. v. Werner
                                       Enters., Inc., 479 F.3d 1099, 1104 n.3 (9th Cir. 2007).
                                   1          IT IS SO ORDERED.

                                   2   Dated: May 21, 2019

                                   3

                                   4
                                                                      VIRGINIA K. DEMARCHI
                                   5                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  2
